UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6748



WALTER DUANE WHITE,

                Plaintiff - Appellant,

          v.


JOYCE FRANCIS, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00001-IMK-JES)


Submitted:   July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Duane White, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Duane White, a federal prisoner, appeals the

district    court’s   order   accepting      the   recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    White   v.    Francis,   No.     1:07-cv-00001-IMK-JES

(N.D.W. Va. Apr. 14, 2008). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument    would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                    - 2 -